Citation Nr: 1533223	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-05 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hand condition (also claimed as fibromyalgia).

2.  Entitlement to service connection for a right hand condition (also claimed as fibromyalgia).  

3.  Entitlement to service connection for a left elbow condition (also claimed as fibromyalgia).  

4.  Entitlement to service connection for sleep apnea.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for left and right shoulder conditions.  

6.  Entitlement to service connection for a left shoulder condition.

7.   Entitlement to service connection for a right shoulder condition. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1991 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing, the record was held open for a period of 60 days to allow the Veteran to submit additional evidence. 

The issues of entitlement to service connection for left and right hand conditions, a left elbow condition, sleep apnea and left and right shoulder conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2006 rating decision denied service connection for a bilateral shoulder condition.  

2.  Evidence received since the final August 2006 rating decision is new and material and raises a reasonable possibility of substantiating the claims for service connection for left and right shoulder conditions.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied service connection for a bilateral shoulder disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received since that decision to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 
§§ 3.156(a), 20.1101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In light of the favorable disposition of the claim to reopen the claim for service connection for hearing loss, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the January 2015 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2) (2014) is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.


Claim to Reopen Service Connection for Left and Right Shoulder Conditions

The Veteran seeks to reopen previously denied claims for service connection for bilateral shoulder disabilities.  A claim for service connection for a bilateral shoulder condition was denied in an August 2006 rating decision.  The rating decision found that a shoulder condition did not occur in service and was not caused by service.  

The Veteran did not submit a timely notice of disagreement (NOD) to the August 2006 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

In April 2008, the Veteran filed a claim to reopen service connection for a bilateral shoulder disability.  A claim that has been disallowed by the Board may not be reopened except upon the submission of new and material evidence.  38 U.S.C.A. 
§ 7104(b).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The evidence of record at the time of the August 2006 rating decision included service treatment records and post-service VA treatment records.  Service treatment records reflect that the Veteran reported upper back pain in August 1997.  He reported upper back pain with bilateral arm rotation.  Physical examination showed full range of motion of both arms with discomfort of the left and right scapula.  A diagnosis of muscle strain was noted. 

Examinations completed during service in August 1996 and August 1999 noted a history of swollen or painful joints.   

The VA treatment records previously of record reflect diagnoses of bilateral shoulder disabilities.  A VA treatment record dated in January 2003 reflects that the Veteran reported left shoulder pain and had a positive impingement test.  He was diagnosed with subacromial bursitis.  A VA treatment record dated in April 2004 reflects a diagnosis of chronic strain of both shoulders. 

The evidence received since the prior final rating decision includes VA treatment records, a VA examination dated in March 2009 and the transcript of the Veteran's testimony at the Board hearing in January 2015.   

VA treatment records received since the prior final denial reflect various diagnoses, including bilateral impingement syndrome, right shoulder arthritis and chronic shoulder pain.  

The March 2009 VA examination noted a complaint of joint pain but did not include any findings or medical opinions regarding the shoulders.  

At the Board hearing, the Veteran testified that he injured his shoulder during service while working out.  He testified that he was diagnosed with shoulder strain and received pain medication.  The Veteran testified that he was treated for shoulder problems six months after service.  He indicated that he has had ongoing issues with both shoulders.  

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral shoulder disabilities.  The evidence received since the prior final denial of service connection for a bilateral shoulder condition is new, as it was not previously submitted to agency decisionmakers and is neither cumulative nor redundant of the evidence of record at the time of the prior denial of the claim.  The evidence is also material, as it relates to the basis for the prior denial of service connection for a shoulder condition.  The Veteran's testimony relates to the existence of a shoulder condition in service.  This evidence was not of record at the time of the prior Board decision.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

New and material evidence having been received, the claims for service connection for left and right shoulder conditions are reopened.  To that extent only, the claims are granted.  


REMAND

The Board finds that additional development is necessary with regard to the Veteran's service connection claims.

The Veteran asserts that his bilateral hand, left elbow and bilateral shoulder disabilities are related to service.  He asserts that he experienced hand and shoulder problems in service.  He further asserts that his work as a mechanic involved working in confined spaces and handling heavy equipment.  The Veteran testified that he was exposed to toxic solvents such as hydraulic fluid and fuel.  

The Veteran testified that he began experiencing problems with his hands in the mid-1990's.  He indicated that he currently experiences problems with pain and stiffness of his thumb joints.  He testified that a rheumatologist has diagnosed him with rheumatoid arthritis.  

At the hearing, the Veteran testified that he injured his shoulders while lifting weights.  He testified that he received treatment for impingement of his right shoulder several months after leaving service and had surgery on the right shoulder in 2010.  The Veteran testified that his shoulder disabilities are related to his service occupation as an aircraft mechanic, which involved working in confined spaces, reaching overhead and handling heavy equipment.  The Veteran testified that he has experienced problems with both shoulders since 1998.

Service treatment records show complaints regarding the hands, elbows and shoulders as well as reports of  joint pain.  An August 1997 entry in the service treatment records noted upper back pain and discomfort in the left and right scapula.  In November 2000, the Veteran complained of pain in his elbows and fingers.  Joint pain was assessed.  A May 2001 examination report reflects that the Veteran reported a six-month history of joint pain.  The Veteran reported a history of a painful elbow in June 2001.  

VA treatment records dated in December 2006 reflect a notation of chronic migratory arthralgias and possible fibromyalgia.  A physician assessed arthralgias, felt by rheumatology to be possibly fibromyalgia or a chronic pain syndrome.  

A VA examination in March 2009 found no objective evidence of a bilateral hand condition or an elbow condition.  The VA examiner did not discuss the December 2006 VA outpatient treatment records which noted possible fibromyalgia or chronic pain syndrome.  A new opinion is necessary to adequately address the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once the VA undertakes to provide an examination when developing service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran has not been afforded a VA examination to ascertain the etiology of a bilateral shoulder condition.  In light of the complaints in service and the post-service diagnoses of chronic strain and impingement syndrome, a VA examination is necessary.  

With regard to the claimed sleep apnea, the Veteran asserts that he initially experienced sleep problems during active service in 2000.  The March 2009 VA examination opined that sleep apnea is not related to service.  However, the  examiner did not address the history of sleep problems during service.  A new VA examination is necessary.  Barr, supra.  

At the Board hearing, the Veteran testified that he has been treated by a private rheumatologist, Dr. Singh.  On remand, the AMC/ RO should obtain a current authorization from the Veteran and should attempt to obtain the outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain authorization for treatment records from Dr. Singh.  After securing the necessary release, the RO should request these records. Any negative reply should be noted in the claims file.

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the claimed bilateral hand disabilities, left elbow disabilities, sleep apnea and left and right shoulder disabilities.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  The examiner should address the following questions:

a.  Diagnose any current bilateral hand disability and state whether such disability is at least as likely as not (50 percent or greater likelihood) related to service.  In providing the opinion, the examiner should consider the Veteran's report during service in November 2000 of painful fingers, as well as the complaints of joint pain that were noted during service.  

The examiner should address whether a bilateral hand disability is related to the Veteran's work as a mechanic, including working in confined spaces, handling heavy parts and being exposed to fuel and solvents.

b.  Diagnose any current left elbow disability and state whether such disability is at least as likely as not related to service.  The examiner should consider the November 2000 complaint of elbow pain and the complaints of joint pain that were reported during service.

The examiner should address whether a left elbow disability is related to the Veteran's work as a mechanic, including  working in confined spaces, handling heavy parts and being exposed to fuel and solvents.

c.  Provide an opinion as to whether the Veteran's current sleep apnea is at least as likely as not related to service.  In providing the opinion, the examiner should consider the Veteran's testimony of sleep problems during service.  

d.  Diagnose any current bilateral shoulder disability and state whether such disability is at least as likely as not related to service.  The examiner should consider the report of shoulder pain in service and the complaints of joint pain noted during service.  

The examiner should consider whether the Veteran's shoulder disabilities are related to the Veteran's work as a mechanic, including working in confined spaces, handling heavy parts and being exposed to fuel and solvents.

e.  With regard to the Veteran's claimed bilateral hand, left elbow and bilateral shoulder disabilities, the examiner should address the VA treatment records dated in December 2006 which noted arthralgias and possible fibromyalgia or a chronic pain syndrome.  

The examiner should state whether the claimed bilateral hand, left elbow and bilateral shoulder disabilities are related to fibromyalgia or chronic pain syndrome.  If fibromyalgia or a chronic pain syndrome is present, the examiner should state whether such disability had its onset in service or is at least as likely as not related to service. 

f.  The VA examiner should give a detailed rationale for all of the opinions provided.  If any requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3.  Following the completion of the requested actions, the claims on appeal should be readjudcated.  If the claims remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


